IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-271-CV



LLOYD MONSON,

	APPELLANT

vs.



COUPLAND STATE BANK,

	APPELLEE



 


FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT

NO. 92-042-C26, HONORABLE WILLIAM S. LOTT, JUDGE PRESIDING

 



PER CURIAM
	Appellant Lloyd Monson failed to deposit with the Clerk of this Court the sum of
$50 as costs when he tendered the transcript to the Clerk for filing.  Tex. R. App. P. 13(a).  In
letters dated June 8 and 29, 1994, the Clerk notified appellant that the appeal was subject to
dismissal for failure to pay the deposit for costs.  Tex. R. App. P. 13(i).  In a letter dated July
11, 1994, appellant informed this Court that the parties had reached a settlement agreement, the
appeal was no longer necessary, and that appellant expected the appeal to be dismissed pursuant
to the Clerk's June 29 letter.  In a letter dated July 14, 1994, the Clerk requested appellant to
inform the Court whether appellant desired the appeal dismissed (1) pursuant to the settlement
agreement, in which case he should tender a motion so stating or (2) because appellant refused
to pay the deposit for costs.  Compare Tex. R. App. P. 59(a)(1)(A) with Tex. R. App. P. 13(i). 
Appellant failed to respond timely to the Clerk's July 14 letter.  Accordingly, the appeal is
dismissed for failure to pay the deposit for costs.  Tex. R. App. P. 13(i).

Before Justices Powers, Aboussie and Jones
Appeal Dismissed
Filed:   August 17, 1994
Do Not Publish